Citation Nr: 1021967	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a cold injury of the right upper extremity, 
prior to June 16, 2009.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a cold injury of the left upper extremity, 
prior to June 16, 2009.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a cold injury of the right upper extremity, from 
June 16, 2009.

4.  Entitlement to a rating higher than 20 percent for 
residuals of a cold injury of the left upper extremity, from 
June 16, 2009.

5.  Entitlement to an extraschedular initial rating higher 
than 30 percent for residuals of a cold injury of the right 
lower extremity, to include a claim for a separate 
compensable evaluation for separately diagnosed residuals.

6.  Entitlement to an extraschedular initial rating higher 
than 30 percent for residuals of a cold injury of the left 
lower extremity, to include a claim for a separate 
compensable evaluation for separately diagnosed residuals.

7.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to June 16, 2009.

8.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss, from June 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to October 
1956.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In January 2006 and January 2007, the Board remanded these 
claims for additional development.  Unfortunately, the appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to increased ratings for 
his residuals of a cold injury to the bilateral upper 
extremities and entitlement to an extraschedular increased 
rating for residuals of a cold injury of the bilateral lower 
extremities, to include a claim for a separate compensable 
evaluation for separately diagnosed residuals.

The Veteran's bilateral upper and lower extremities are 
currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2009).  This diagnostic code indicates that separate 
evaluations should be awarded for complications such as skin 
conditions and peripheral neuropathy.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (1).

The Veteran was afforded a VA examination in June 2009.  The 
examiner stated that the Veteran has decreased sensation to 
the fingers in a glove type distribution consistent with a 
sensory peripheral neuropathy of the hands.  Additionally, 
the examiner reported that the Veteran had absent ankle jerks 
bilaterally and marked sensory loss with monofilament testing 
over the toes of both feet.  The Veteran may be entitled to a 
separate ratings based on peripheral neuropathy; however, the 
VA examination of June 2009 is not detailed enough to 
determine the severity.  Color photographs were also not 
included with examination, as requested in the January 2007 
Remand.  The Veteran should be afforded VA examinations to 
identify any skin disorders associated with the cold injuries 
and to determine the exact location and severity of his 
peripheral neuropathy of the upper and lower extremities.

The Veteran is also seeking entitlement to increased ratings 
for his bilateral hearing loss.  The Veteran was afforded a 
VA examination in June 2001.  Subsequently, the Veteran 
received an audiogram in March 2004 at a VA outpatient 
facility.  Records indicate that the Veteran's right ear 
thresholds were 10 decibels poorer than those obtained in 
the 2001 audiogram; however, actual decibel losses were not 
included, as the record stated, "please see audiogram."  
The Board finds that the actual audiogram results are 
necessary to evaluate the Veteran's hearing as it contains 
evidence that the Veteran's hearing increased in severity 
during the time the Veteran's claim was pending on appeal.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, 
all VA audiograms, including any current results, must be 
associated with the claims file.  Additionally, a VA 
audiologist should interpret the results of any obtained 
audiograms in a written report.

Furthermore, the Board notes that in the January 2006 and 
January 2007 Remands, the RO was directed to obtain private 
medical records from two of the Veteran's treating 
physicians.  The Veteran originally completed authorizations 
for these physicians in June 2003 but the forms lacked 
complete addresses.  In January 2007, the Board obtained the 
addresses of the physicians and the RO requested the Veteran 
submit completed forms to obtain the records; however, the 
Veteran did not reply.  The Veteran should be notified that 
the Court of Appeals for Veteran's Claims (CAVC) has held 
that the duty to assist is not always a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  He should then be 
afforded an additional opportunity to authorize the RO to 
obtain the records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should, after verifying with 
the Veteran that the provided addresses 
for the physicians remain accurate, and 
after obtaining authorization from the 
Veteran, request private medical 
records pertaining to treatment the 
Veteran received in June 2003 for 
frostbite of his feet from Clarence E. 
Ransom, M.D., 3130 East Race Avenue, 
Suite 100, Searcy, Arkansas 72143 and 
from White County Medical Center, 3214 
East Race Avenue, Searcy, Arkansas 
72143-4847.

Also, notify the Veteran that the duty 
to assist is not a one-way street and 
if possible, the Veteran can obtain the 
records from the private physicians 
himself.

2.  Afford the Veteran a VA examination 
to determine the severity of his 
peripheral neuropathy of the upper and 
lower extremities.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran and after receiving the report 
of any necessary diagnostic 
examination, the examiner should 
describe all cold injury residuals 
present, including orthopedic, 
neurological, circulatory, and any 
other residuals.  Color photographs 
should be taken.  

The examiner should also identify which 
nerves are involved, the severity of 
impairment, and completely describe all 
current symptomatology.

Ask the examiner to discuss all 
findings in terms of the Diseases of 
the Peripheral Nerves, 38 C.F.R. § 
4.124a, Diagnostic Codes 8520 - 8730.  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

3.  Afford the Veteran a skin 
examination for his cold injury 
residuals.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

The examiner should describe all skin 
abnormalities that are a result of the 
Veteran's cold injuries, including 
squamous cell carcinoma, if present.  
Color photographs should be taken.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Skin, 38 C.F.R. § 
4.118, Diagnostic Codes 7800 - 7833.  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

5.  Obtain the audiogram of February 
2004 from Central Arkansas VA Center.  
Also request any additional audiograms 
that may be on record from September 
1999 to present.

6.  Request a VA audiologist interpret 
the results of any obtained audiograms 
in a written report.

7.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

